Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 1 of 13         PageID #: 697




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                    CR. NO. 19-00082 JMS

             Plaintiff,                       ORDER DENYING DEFENDANT’S
                                              EMERGENCY MOTION TO
       vs.                                    REDUCE SENTENCE UNDER
                                              FIRST STEP ACT
 TERANN PAVAO-KAAEKUAHIWI,                    (COMPASSIONATE RELEASE),
                                              ECF NO. 32
             Defendant.


    ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO
  REDUCE SENTENCE UNDER FIRST STEP ACT (COMPASSIONATE
                  RELEASE), ECF NO. 32

                              I. INTRODUCTION

             Defendant Terann Pavao-Kaaekuahiwi (“Defendant”) filed a motion,

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), for compassionate release from FCI

Phoenix (“FCI Phoenix”), based on her obesity and the COVID-19 pandemic.

After Defendant’s motion was filed, the court was informed that Defendant

contracted COVID-19 while at FCI Phoenix.

             Based on a review of the entire record, the court determines that

Defendant has failed to show extraordinary and compelling reasons to warrant

release, and, even if she had, the court would deny the motion based on a
Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 2 of 13                  PageID #: 698




consideration of the applicable 18 U.S.C. § 3553(a) factors. Thus, for the

following reasons, the motion is DENIED.

                                   II. BACKGROUND

              Defendant is a 34-year-old inmate incarcerated at FCI Phoenix with a

projected release date of March 14, 2022. See https://www.bop.gov/inmateloc/

(last visited December 28, 2020).

              Defendant pled guilty on July 10, 2019 to a single-count Information

charging her with conspiring to distribute 50 grams or more of methamphetamine.

See ECF Nos. 1, 6, 8. On November 22, 2019, Defendant was sentenced to a total

term of 30 months imprisonment, and a total term of three years of supervised

release. ECF Nos. 29, 30.1

              On October 28, 2020, Defendant filed the instant motion for

compassionate release, seeking a reduction of her sentence to time served. ECF

No. 32. On November 12, 2020, the Government filed its Response, ECF No. 37.

              On November 17, 2020, the court held a status conference to discuss

whether Defendant exhausted her administrative remedies. ECF No. 39. On



       1
          Defendant’s total offense level 32, Criminal History Category IV, resulted in an
advisory United States Sentencing Guideline range of 168 to 210 months incarceration. The
court varied downward based on various considerations and sentenced Defendant to a total term
of 30 months, a term of incarceration significantly below the advisory guideline range. See ECF
No. 31.

                                               2
Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 3 of 13      PageID #: 699




November 23, 2020, Defendant was granted a two-week extension to file further

documents relating to the exhaustion issue. ECF Nos. 40, 41. On December 7,

2020, Defendant filed a Supplemental Filing addressing her exhaustion of

administrative remedies. ECF No. 42. This filing demonstrates that Defendant

fully exhausted her administrative remedies.

            The next day, December 8, the court received a letter from Defendant

stating that she had contracted COVID-19. ECF No. 43. Defendant then

supplemented the record with her medical records confirming the COVID-19

diagnosis. ECF No. 49 at PageID # 603 (medical records stating “confirmed case

COVID-19” with an “order date” of November 29, 2020). Given this change in

circumstance, the parties submitted additional supplemental briefing. ECF Nos.

51, 53. The latest medical records confirm that as of December 15, Defendant

continued to experience a cough and congestion, but was well enough to return to

general population. ECF No. 53-3 at PageID # 666. The court decides the motion

without a hearing pursuant to Local Rule 7.1(c).

///

///

///

///


                                         3
Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 4 of 13          PageID #: 700




                                III. DISCUSSION

A.    Legal Standard

             Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, which provides as

relevant:

             [T]he court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the
             defendant has fully exhausted all administrative rights to
             appeal a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse of 30 days
             from the receipt of such a request by the warden of the
             defendant’s facility, whichever is earlier, may reduce the
             term of imprisonment . . . after considering the factors set
             forth in [18 U.S.C.] section 3553(a) to the extent that
             they are applicable, if it finds that—

                   (i) extraordinary and compelling reasons warrant
             such a reduction;
             ....
             and that such a reduction is consistent with applicable
             policy statements issued by the Sentencing
             Commission[.]

             Thus, the court may reduce Defendant’s sentence if: (1) Defendant

has exhausted the required administrative remedies; (2) after consideration of the

applicable section 3553(a) factors, the court determines that Defendant has shown

that “extraordinary and compelling reasons” warrant the reduction; and (3) the

reduction is consistent with any applicable Sentencing Commission’s policy


                                          4
Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 5 of 13           PageID #: 701




statements. Here, after reviewing supplemental briefing, the court finds that

Defendant has exhausted her administrative remedies. See ECF No. 42.

             The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, was promulgated before the

First Step Act provided Defendants the ability to file a motion for compassionate

release (and, without a quorum, the Sentencing Commission has been unable to

amend the Guidelines post-First Step Act). Several courts have thus determined

that the Guidelines lack any policy statement “applicable” to a defendant-filed

motion for compassionate release. See United States v. Jones, 980 F.3d 1098,

1108 (6th Cir. 2020) (stating that “U.S.S.G. § 1B1.13 is not an ‘applicable’ policy

statement when an imprisoned person files a motion for compassionate release”);

United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (stating that “because

the Guidelines Manual lacks an applicable policy statement, the trailing paragraph

of § 3582(c)(1)(A) does not curtail a district judge’s discretion”); United States v.

McCoy, 981 F.3d 271, 281 (4th Cir. 2020) (stating that when a defendant

“exercises his new right to move for compassionate release on his own behalf”

“§ 1B1.13 is not an ‘applicable’ policy statement at all”); see also United States v.

Brooker, 976 F.3d 228, 237 (2d Cir. 2020) (“[T]he First Step Act freed district

courts to consider the full slate of extraordinary and compelling reasons that an


                                          5
Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 6 of 13          PageID #: 702




imprisoned person might bring before them in motions for compassionate

release.”); but see United States v. Arceneaux, 2020 WL 7230958, at *1 (9th Cir.

Dec. 8, 2020) (mem.) (affirming district court’s denial of compassionate release

based in part on consideration of § 1B1.13(2)).

            Previously, this court agreed that it could consider the “full slate” of

extraordinary and compelling reasons, although for slightly different reasons. That

is, the court determined that the Guideline commentary’s fourth, catch-all

provision (granting discretion to the Bureau of Prisons (“BOP”) Director to

determine whether other extraordinary and compelling reasons exist), applies

equally to the court when ruling on motions for compassionate release. See United

States v. Hernandez, 2020 WL 3453839, at *4 (D. Haw. June 24, 2020).

Regardless of the ultimate reasoning applied, the court agrees with Defendant that

the court is not bound by Guideline § 1B1.13’s restrictions, but instead may make

its own independent determination whether extraordinary and compelling reasons

warrant a sentence reduction.

B.    Extraordinary and Compelling Reasons Do Not Warrant Release

            Defendant bears the burden to establish extraordinary and compelling

reasons that warrant compassionate release. See, e.g., United States v. Bolden,

2020 WL 4286820, at *3 (W.D. Wash. July 27, 2020); United States v. Proudfoot,


                                         6
Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 7 of 13                     PageID #: 703




2020 WL 4284128, at *4 (D. Or. July 27, 2020). Here, when Defendant filed her

motion in October, she contended that she should be released from custody

because: (1) she suffers from obesity, 2 and is thus at great risk while incarcerated

at FCI Phoenix due to the COVID-19 pandemic; and (2) she is unable to provide

the necessary self-care to manage her medical conditions at FCI Phoenix. 3 Since

that time, Defendant has contracted COVID-19 and now argues that she is at a risk

for reinfection. See ECF No. 53 at PageID # 651.

               The court agrees that Defendant’s obesity places her at an increased

risk for severe illness from COVID-19. According to the Centers for Disease

Control and Prevention (“CDC”), individuals with “[o]besity (body mass index

[BMI] 30 kg/m2 or higher . . .)” fall into a high-risk category. See https://www.cdc.




       2
           At the time her initial motion was filed, Defendant’s medical records reflected that she
is either 5’6” or 5’7” tall and her weight, as of September 30, 2020, was 193.8 pounds. ECF
No. 36 at PageID # 434 (weight) and ## 436, 467 (height). At 5’6”, Defendant’s BMI is 31.3; at
5’7”, Defendant’s BMI is 30.4. Calculated at https://www.cdc.gov/healthyweight/assessing/
bmi/adult_bmi/english_bmi_calculator/bmi_calculator.html (last visited December 28, 2020).
Further, BOP’s own medical records reflect that defendant’s BMI “is associated with an
increased risk of severe illness and/or mortality related to COVID-19 . . . .” ECF No. 36 at
PageID # 479. To the extent the United States argues that Defendant has not proven a BMI of 30
or greater, the court rejects that assertion.
       3
          Defendant claims that her “ability to provide self-care is severely curtailed.” ECF No.
32-1 at PageID # 285. But she has failed to demonstrate what self-care is needed for her
moderate obesity, let alone how that care is now diminished. Instead, Defendant appears to rely
in a general sense that the pandemic makes self-care more difficult.

                                                7
Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 8 of 13            PageID #: 704




gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited December 28, 2020).

            On the other hand, at 34 years old, Defendant is not in a high-risk age

group. As stated by the CDC:

            The risk for severe illness from COVID-19 increases
            with age, with older adults at highest risk. For example,
            people in their 50s are at higher risk for severe illness
            than people in their 40s. Similarly, people in their 60s or
            70s are, in general, at higher risk for severe illness than
            people in their 50s. The greatest risk for severe illness
            from COVID-19 is among those aged 85 or older.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

adults.html (last visited December 28, 2020).

            Further, that Defendant previously contracted COVID-19 and has

since recovered counsels against a finding of extraordinary or compelling reasons

to warrant granting the motion for compassionate release. As stated by the CDC,

“[c]ases of reinfection of COVID-19 have been reported but are rare.” See https://

www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html (last visited

December 28, 2020). And the United States Department of Health and Human

Services has stated that “of the millions of patients who have recovered from

COVID-19, which is caused by a coronavirus, only a handful have been confirmed

as having gotten the disease again. Based on the reported recurrence rate from the


                                         8
Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 9 of 13                  PageID #: 705




early stages of ongoing research, the chances of becoming reinfected appear to be

very small.” See https://combatcovid.hhs.gov/ive-had-covid-19 (last visited

December 28, 2020). And a recent study by the University of Oxford and the

Oxford University Hospitals NHS Foundation Trust found that those who

previously had COVID-19 are highly unlikely to contract the illness again for at

least six months following the first infection. See https://www.ox.ac.uk/news/

2020-11-20-prior-covid-19-infection-offers-protection-re-infection-least-six-

months# (last visited December 28, 2020). The National Cancer Institute agrees,

reporting that the COVID-19 antibody “protective effect is strong and comparable

to the protection afforded by effective SARS-CoV-2 vaccines, although developing

protection from vaccination is much safer than from natural infection. This finding

suggests that people who have a positive antibody test result using widely available

assays have substantial immunity to SARS-CoV-2 and are at lower risk for future

infection.” See https://www.cancer.gov/news-events/cancer-currents-blog/2020/

coronavirus-antibodies-protect-against-future-infection (last visited December 28,

2020).4




       4
         In her supplemental brief, Defendant claims there is “currently” no evidence that
antibodies will protect anyone from reinfection. See ECF No. 53 at PageID # 650. But
Defendant cites to an April 24, 2020 publication, eons ago considering the knowledge learned
about COVID-19 since that time.

                                               9
Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 10 of 13                   PageID #: 706




              Taking into account Defendant’s age, risk factors, and that she has

already contracted COVID-19, the court concludes that she has failed to

demonstrate that extraordinary and compelling reasons warrant compassionate

release.

       C.     Section 3553(a) Factors

              Even if Defendant had demonstrated that extraordinary and

compelling reasons exist to justify compassionate release, the court would deny the

motion based on a consideration of the § 3553(a) factors. See United States v.

Ruffin, 978 F.3d. 1000, 1005 (6th Cir. 2020) (finding that even if a district court

finds extraordinary and compelling reasons warrant a reduction in a defendant’s

sentence, “a district court may still deny relief if it finds that the ‘applicable’

§ 3553(a) factors do not justify it”).

              As relevant to this case, the § 3553(a) factors include: (1) “the nature

and circumstances of the offense and the history and characteristics of the

defendant”;5 and (2) “the need for the sentence imposed: (a) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (b) to afford adequate deterrence to criminal conduct;


       5
         As part of the § 3553(a) analysis, the court considers Defendant’s post-offense conduct,
including her rehabilitation while in custody. See Pepper v. United States, 562 U.S. 476, 491
(2011).

                                               10
Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 11 of 13          PageID #: 707




(c) to protect the public from further crimes of the defendant; and (d) to provide the

defendant with needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a)(1)-(2).

And under the parsimony clause, the court must “impose a sentence sufficient, but

not greater than necessary, to comply with the purposes set forth” in § 3553(a)(2).

Id. § 3553(a).

             At sentencing, Defendant was determined to be responsible for

distributing 389 grams of almost pure methamphetamine. See Presentence

Investigation Report (“PSR”) ¶ 18, ECF No. 19 at PageID ## 83-84.

             Defendant also has a significant criminal history, resulting in a

criminal history category IV. Id. ¶¶ 39-44, ECF No. 19 at PageID ## 86-88. Aside

from the instant conviction, Defendant has been convicted of the following

offenses, among others: Unauthorized Control of a Propelled Vehicle and

Promoting Dangerous Drug 3 in 2009; Unauthorized Possession of Confidential

Personal Information, Promoting Dangerous Drug 3, and Unauthorized Control of

a Propelled Vehicle in 2011; and Assault 3 in 2013. Id.

             Further, at sentencing Defendant received a three-level upward

adjustment for her role in the offense. Id. ¶ 29, ECF No. 19 at PageID # 85.




                                         11
Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 12 of 13                   PageID #: 708




Finally, Defendant has a significant portion of her 30-month sentence to serve—

she is not scheduled for release from custody until March 14, 2022.6

              In mitigation, Defendant points out that her offense did not involve

violence, no firearm was involved in the offense conduct, she is at a minimum

security facility, and she has taken full advantage of BOP programming while in

custody. ECF No. 32-1 at PageID # 293-94. Further, the court is aware that in

varying downward—significantly downward—from the guideline range at

sentencing, the court “noted the defendant’s substantial rehabilitation from the time

of the offense (August 2016) to sentencing.” ECF No. 31 at PageID # 274.

              Considering all of the § 3553(a) factors, including the offense

conduct, Defendant’s prior convictions, the time remaining on Defendant’s

sentence, and the mitigating factors, reducing Defendant’s sentence to time served

would undermine the goals of sentencing set forth in § 3553(a)(2).




       6
         When evaluating the § 3553(a) factors, courts consider the amount of time remaining
on a defendant’s sentence—whether short or long—in determining whether to grant
compassionate release. See, e.g., Ruffin, 978 F.3d at 1008; United States v. Pawlowski, 967 F.3d
327, 330-31 (3d Cir. 2020); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020);
United States v. Maka, 2020 WL 2544408, at *4 (D. Haw. May 19, 2020); United States v.
Bogdanoff, 459 F. Supp. 3d 653, 659 (E.D. Pa. 2020); United States v. Moskop, 2020 WL
1862636, at *1-2 (S.D. Ill. Apr. 14, 2020); United States v. Farmer, 2020 WL 4057550, at *2
(N.D. Ohio July 20, 2020); United States v. Steffey, 2020 WL 3840558, at *1 (D. Nev. July 8,
2020).

                                               12
Case 1:19-cr-00082-JMS Document 56 Filed 12/28/20 Page 13 of 13                PageID #: 709




             In sum, the court finds that Defendant has not established the requisite

extraordinary and compelling reasons to warrant compassionate release, and, even

if she had, the court would deny the motion based on the relevant § 3553(a)

factors.

                                 IV. CONCLUSION

             For the foregoing reasons, Defendant’s motion for compassionate

release, ECF No. 32, is DENIED.

             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, December 28, 2020.




                                           /s/ J. Michael Seabright
                                          J. Michael Seabright
                                          Chief United States District Judge




United States v. Pavao-Kaaekuahiwi, Cr. No. 19-00082 JMS, Order Denying Defendant’s
Emergency Motion to Reduce Sentence Under First Step Act (Compassionate Release), ECF No.
32



                                           13
